Citation Nr: 1712256	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome of the lumbar spine for the period from June 30, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy for the period from January 2, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which granted service connection for intervertebral disc syndrome (IVDS) and assigned an initial 10 percent disability rating, effective April 15, 2007.

In December 2012, the Board remanded the case for further development.  

In a January 2013 rating decision, the Appeals Management Center (AMC) in Washington, DC, assigned a separate 10 percent rating for left lumbar sensory radiculopathy L3-L4, effective January 2, 2013.

In a February 2015 rating decision, the RO increased the initial rating for the Veteran's low back disability to 20 percent, effective June 30, 2014. 

In an April 2015 decision, the Board increased the initial rating for the Veteran's low back disability to 20 percent, effective April 15, 2007, and assigned an initial 10 percent rating for left lumbar sensory radiculopathy from April 15, 2007.  The issue of entitlement to higher initial ratings for the low back disability for the period from June 30, 2014, and for left lower extremity radiculopathy for the period from January 2, 2013, were remanded for additional development.  

In February 2016, this matter was again remanded for additional development.

The most recent supplemental statement of the case issued in connection with the Veteran's claims is dated in July 2016.  After the July 2016 supplemental statement of the case, in July 2016, the Veteran submitted a general waiver of initial RO adjudication.  Additional relevant medical evidence was subsequently associated with the Veteran claims file.  As a waiver of RO jurisdiction had been submitted, and to prevent further delay, the Board will consider this evidence in evaluating the Veteran's claim.


FINDINGS OF FACT

1.  From June 30, 2014, until October 20, 2016, symptoms of the Veteran's service-connected low back disability did not more nearly approximate flexion to 30 degrees or less or ankylosis, and there were no incapacitating episodes as defined by the applicable regulation.

2.  From October 20, 2016, the evidence indicates that the Veteran's low back disability was manifested by forward flexion of 30 degrees or less, but there was no ankylosis and no incapacitating episodes as defined by the applicable regulation.

3.  From January 2, 2013, the Veteran's radiculopathy of the left lower extremity was manifested by symptoms approximating mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 20 percent from June 30, 2014, until October 20, 2016, for service-connected intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.20, 4.27, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  From October 20, 2016, the criteria for an initial scheduler rating of 40 percent for service-connected intervertebral disc syndrome of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.20, 4.27, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

3.  The criteria for an initial schedular rating in excess of 10 percent from January 2, 2013, for service-connected radiculopathy of the left lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016) of:  information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he is expected to provide.  In addition, VA must inform the Veteran of the process by which initial disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims  that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

Finally, this matter was remanded in February 2016 for additional development, to include updated VA treatment records from June 2015 to the present, and service treatment records and service personnel records dated since 2009 from the Veteran's reserve service.  Subsequent to the remand, these records were associated with the Veteran claims file.  As such, there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

A. Low back disability.

The Veteran's service-connected low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which is part of the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.  

Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (formula for rating IVDS).  Note 1 to the formula for rating IVDS defines incapacitating episodes as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  

The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The pertinent evidence of record includes VA examinations dated in February 2015 and October 2016 and outpatient treatment records.

On examination in February 2015, the examiner noted that the Veteran's VBMS file and VA treatment records were reviewed.  The Veteran was diagnosed with intervertebral disc syndrome, and was noted to have mild degenerative disc disease of the lumbar spine, L5-S1.  The Veteran stated he gets trigger point injections for his back once monthly, which helps for about 2 weeks.  He also took Tramadol daily, and Flexeril as needed.  He denied surgery and physical therapy.  The Veteran reported a constant dull ache in the low back and indicated that he will have sharp pain with activity.  He reported using Motrin and heat with flare ups, which he stated laid him up for a few days, but that he could still perform activities of daily living.  He also reported limitations with prolonged standing and walking.  Range of motion testing revealed forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation  to 25 degrees, and left lateral rotation to 25 degrees.  Pain was noted on examination but did not result in or cause functional loss.  The Veteran reported mild tenderness to palpation of lumbar spine and lumbar paraspinal muscles.  There was no additional loss of function or range of motion after three repetitions, and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Flare-ups were indicated to happen 4-5 times per year and were severe per the Veteran, with a duration of 1-2 days.  There was no guarding or muscle spasm of the thoracolumbar spine, no muscle atrophy, and sensory examination was normal with no radiculopathy noted.  There was no ankylosis of the spine, but the Veteran was indicated to have IVDS of the thoracolumbar spine.  The Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  No arthritis was documented and the Veteran's thoracolumbar spine condition did not impact his ability to work.  In sum, the Veteran was noted to have lumbar spine mild degenerative disc disease L5-S1 with no objective radiculopathy and minimal functional limitation. 

On examination in October 2016, the examiner indicated diagnoses of lumbosacral strain and IVDS.  The Veteran was noted to have flare-ups described as pain with any activity to include standing, sitting long periods, mowing, or any activity that uses his back.  The Veteran reported functional impairments that included no bending, running, or prolonged standing.  Range of motion testing revealed forward flexion to 30 degrees, left lateral flexion to 15 degrees, extension to 15 degrees, right lateral rotation to 15 degrees, right lateral flexion to 15 degrees, and left lateral rotation to 20 degrees.  Pain was noted on examination but did not result in or cause functional loss.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner indicated that any significant limited functional ability would be mere speculation based on the examination's essentially normal examination.  There was no localized tenderness, guarding, or muscle spasm of the spine and there was normal muscle strength and no muscle atrophy.  There was decreased sensory findings on the left lower extremity, but not on the right.  With respect to the left lower extremity, there were mild findings of intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness.  There were no other signs or symptoms of radiculopathy.  The nerve roots involved were the left femoral nerve, left sciatic nerve, and left external cutaneous and superficial peroneal.  The left side radiculopathy was indicated to be mild.  The Veteran had no ankylosis or other neurologic abnormalities or findings related to his back condition, such as bowel or bladder problems/pathologic reflexes.  The Veteran was indicated to have IVDS, but no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Functional impact was indicated to include no heavy lifting or running.  The examiner indicated that a goniometer was used for all joint range of motion measurements.

The Veteran's outpatient treatment records were also reviewed, but did not indicate findings worse than those recorded in the VA examination reports.  

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 20 percent disability evaluation from June 30, 2014, to October 20, 2016.  To warrant the next higher rating of 40 percent under the General Rating Formula, there must symptoms which more nearly approximate either forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The objectively measured ranges of motion for the period prior to October 20, 2016, do not meet this standard.  Specifically, the February 2015 examination noted flexion to 60 degrees.  And while pain was noted on examination, the examiner found that this did not did not result in or cause functional loss.  There was also no additional loss of function or range of motion after three repetitions, and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was also no ankylosis of the lumbar spine. 

In addition, higher evaluations under DeLuca are not warranted.  The evidence does not support a finding that the DeLuca factors cause the orthopedic symptoms of the Veteran's back disability to more nearly approximate the forward flexion of the thoracolumbar spine 30 degrees or less required for a 40 percent rating under the general rating formula for the period prior to October 20, 2016.  For example, although the Veteran reported flare-ups 4-5 times annually with a duration of 1-2 days, examination showed no additional loss of function, there was no guarding, and there was no evidence of disuse.  Indeed, the examiner expressly indicated that no muscle atrophy was present.  Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a higher rating on the basis of functional loss.

However, beginning October 20, 2016, the Veteran was recorded as having forward flexion of 30 degrees, warranting a higher 40 percent evaluation from that date.  A higher evaluation is not warranted after October 20, 2016, as there is no showing of unfavorable ankylosis and the Veteran has not contended otherwise.  

In addition, higher evaluations are not warranted under the diagnostic criteria pertaining to IVDS.  At no time during the appeal period did the medical evidence of record reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or any incapacitating episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.

Finally, with respect to neurological findings, the Veteran has been noted to have left lower extremities radiculopathy that is separately evaluated.  There is no evidence, however, of right lower extremity radiculopathy or other neurologic abnormalities or findings related to his back condition, such as bowel or bladder problems/pathologic reflexes.  As such, additional evaluation for associated objective neurologic abnormalities is not warranted.

The Board has carefully considered the Veteran's assertions regarding the severity of his back disability.  In this regard, the Board notes that the Veteran is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through the senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The examiners considered his reported symptoms in completing the examination reports.  He, however, is not competent to identify the specific level of disability according to the relevant diagnostic codes.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

For all the foregoing reasons, the Board finds that the most probative evidence does not support the assignment of a schedular rating in excess of 20 percent for the Veteran's back disability prior to October 2016.  However, beginning October 20, 2016, the Veteran was noted to have forward flexion to 30 degrees, warranting a higher evaluation of 40 percent.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher schedular evaluation for the Veteran service-connected back disability is not warranted prior to October 20, 2016.  Beginning October 20, 2016, an initial evaluation of 40 percent for service-connected low back disability is allowed.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1990).

B.  Left lower extremity radiculopathy.

The Veteran's radiculopathy of the left lower extremity is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (paralysis of sciatic nerve).

Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6. The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.

The evidence dating from January 2, 2013, consists of VA examinations dated in January 2013, February 2015, and October 2016, as well as outpatient treatment records.

On examination in January 2013, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran reported symptoms of low back pain and daily intermittent left leg numbness/paresthesia that occurred every night or after prolonged sitting.  The Veteran reported that he would shift sitting positions onto his right buttock to relieve pressure off his left side and would prop himself at night with several pillows (these measures relieved left leg numbness/paresthesia).  On examination, there was no lower extremity weakness or functional loss.  The examiner found that the Veteran had radicular pain of the left lower extremity.  The severity of the left lower radiculopathy was indicated to be mild as to paresthesias and/or dysesthesias and numbness, with an overall finding of mild severity.  The Veteran was diagnosed with lumbar degenerative disk disease L4-5 & L5-S1, and left lumbar sensory radiculopathy L3-4.  He was indicated to have minimal functional limitation.  

On examination in February 2015, the Veteran was noted to have lumbar spine mild degenerative disc disease L5-S1.  The Veteran was not found to have radicular pain or any other signs and symptoms due to radiculopathy.  

On examination in October 2016, the Veteran was diagnosed with left lumbar sensory radiculopathy, L3-4, with a date of onset in 2004.  The Veteran reported that the condition began with left leg numbness due to his low back pain and he indicated that the condition had worsened.  He stated that he could not sit for long periods without left leg numbness that radiates down his leg.  Intermittent pain of the left lower extremity was indicated to be moderate, paresthesias and/or dysesthesias of the left lower extremity was indicated to be moderate, and numbness of the left lower extremity was noted to be severe.  Sensory examination indicated decreases on the left.  The affected nerves were noted to be the sciatic nerve, musculocutaneous (superficial peroneal) nerve, anterior crural (femoral) nerve, and external cutaneous nerve of the thigh.  The examiner found that the affected nerves were productive of left mild incomplete paralysis.  

In October 2016, the Veteran was also examined for his low back.  That examination indicated findings related to the Veteran's left lower extremity, including findings of mild intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness.  There were no other signs or symptoms of radiculopathy.  The nerve roots involved were left femoral nerve, left sciatic nerve, and left external cutaneous and superficial peroneal.  Overall, the left side radiculopathy was indicated to be mild.

The Veteran's outpatient treatment records were also reviewed, but these records did not indicate symptoms worse than those noted in the relevant VA examination reports.

Based on the foregoing, the Board finds that, since January 2, 2013, the Veteran's left lower extremity radiculopathy does not warrant an evaluation in excess of 10 percent.  In order to warrant a higher evaluation, the evidence must suggest that the condition is moderate.  Each of the examination reports, however, specifically found that the condition was mild.  In this regard, the Board notes that the October 2016 neurological examination indicated separate findings higher than mild for intermittent pain, paresthesias and/or dysesthesias, and numbness.  However, the overall severity of the condition was nevertheless indicated to be mild.

The Board finds that this medical opinion evidence is persuasive and assigns it great probative weight.  The opinions were rendered by medical professionals who based their opinions on a review of the Veteran's claims file, as well as a physical examination.  Based on these factors, both examiners characterized the Veteran's condition as mild.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Although not dispositive of the issue, the examiners' characterizations appear to be consistent with the overall evidence of record.  

The evidence demonstrates that the symptomatology associated with the Veteran's radiculopathy of the left lower radiculopathy is characterized by pain and numbness, with some sensory impairment.  There is no evidence of functional impairment such as muscle wasting, atrophy, or weakness.  The Board finds the Veteran's symptoms do not constitute evidence that is sufficient to characterize his service-connected disability as "moderate," particularly given the characterizations of the examiners, as discussed above.  

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a schedular rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy since January 2, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher schedular evaluation for the Veteran service-connected left lower extremity radiculopathy is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1990).

C.  Other considerations.

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  The Veteran's low back and left lower extremity symptoms, including back pain, limitation of motion, and flare-ups, as well as left lower extremity pain, numbness and tingling, have been considered in assigning the ratings above.  There is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected low back and left lower extremity disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board has considered the decision of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  There is no indication that the Federal Circuit extended its holding in Johnson, however, to disabilities not before the Board when considering an appeal.  The Veteran is service-connected for other disabilities.  As concerns this case, however, the evaluations at issue here are the sole issues currently before the Board.  Thus, the Board has assessed extraschedular consideration solely as concerns the low back disability and left lower extremity radiculopathy.  The evidence does not show, nor does the Veteran contend, that the combined effect of his low back and left lower extremity disabilities presents an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted or evident at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria set forth above, and the Veteran's claims file does not indicate that the Veteran is unemployable due to his service-connected disabilities.  Therefore, further consideration of a TDIU is not warranted at this time. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent prior to October 20, 2016, for service-connected low back disability, is denied.

Entitlement to an initial evaluation of 40 percent from October 20, 2016 for service-connected low back disability, is granted, subject to controlling regulations governing the payment of monetary awards. 

Entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


